1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
10   KERN COUNTY HOSPITAL AUTHORITY,                     )       Case No.: 1:19-CV-00474-DAD-JLT
     a public entity, and successor in interest to the   )
11   County of Kern,                                     )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12                   Plaintiff,                          )
                                                         )       Pleading Amendment Deadline: 2/18/20
            v.                                           )
13
     UNITED STATES OF AMERICA, et al.,                   )       Discovery Deadlines:
14                                                       )             Initial Disclosures: 12/20/19
                    Defendants.                          )             Non-Expert: 9/25/20
15
                                                         )             Expert: 2/26/21
16                                                       )             Mid-Discovery Status Conference:
                                                                       4/2/20 at 8:30 a.m.
17
                                                                 Non-Dispositive Motion Deadlines:
18                                                                     Filing: 3/19/21
19                                                                     Hearing: 4/20/21

20                                                               Dispositive Motion Deadlines:
                                                                        Filing: 5/14/21
21                                                                      Hearing: 7/6/21
22
                                                                 Settlement Conference:
23                                                                      11/16/20 at 1:30 p.m.
                                                                        510 19th Street, Bakersfield, CA
24
                                                                 Pre-Trial Conference:
25
                                                                        9/13/21 at 1:30 p.m.
26                                                                      Courtroom 5

27                                                               Trial: 11/9/21 at 8:30 a.m.
                                                                        Courtroom 5
28                                                                      Jury trial: 10-12 days

                                                             1
1    I.     Date of Scheduling Conference

2           November 18, 2019.

3    II.    Appearances of Counsel

4           Hugh Spackman appeared on behalf of Plaintiff.

5           Victoria Boesch appeared on behalf of Defendant United States of America.

6           Dennis Thelen appeared on behalf of Defendants Clinica Sierra Vista and Lawrence S. Garcia,

7    M.D.

8    III.   Pleading Amendment Deadline

9           Any requested pleading amendments are ordered to be filed, either through a stipulation or

10   motion to amend, no later than February 18, 2020. Any motion to amend the pleadings shall be heard

11   by the Honorable Dale A. Drozd, United States District Court Judge.

12   IV.    Discovery Plan and Cut-Off Date

13          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

14   on or before December 20, 2019.

15          The parties are ordered to complete all discovery pertaining to non-experts on or before

16   September 25, 2020 and all discovery pertaining to experts on or before February 26, 2021.

17          The parties are directed to disclose all expert witnesses, in writing, on or before October 23,

18   2020, and to disclose all rebuttal experts on or before December 4, 2020. The written designation of

19   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

20   and (C) and shall include all information required thereunder. Failure to designate experts in

21   compliance with this order may result in the Court excluding the testimony or other evidence offered

22   through such experts that are not disclosed pursuant to this order.

23          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

24   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

25   included in the designation. Failure to comply will result in the imposition of sanctions, which may

26   include striking the expert designation and preclusion of expert testimony.

27          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

28   disclosures and responses to discovery requests will be strictly enforced.


                                                       2
1            A mid-discovery status conference is scheduled for April 2, 2020 at 8:30 a.m. before the

2    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

3    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

4    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

5    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

6    completed as well as any impediments to completing the discovery within the deadlines set forth in this

7    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

8    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

9    intent to appear telephonically no later than five court days before the noticed hearing date.

10   V.      Pre-Trial Motion Schedule

11           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

12   than March 19, 20211 and heard on or before April 20, 2021. Discovery motions are heard before the

13   Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

14   Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

15   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

16   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

17   the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

18           No motion to amend or stipulation to amend the case schedule will be entertained unless it

19   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

20   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

21   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

22   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

23   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

24   obligation of the moving party to arrange and originate the conference call to the court. To schedule

25   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

26
27
             1
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
1    (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

2    with respect to discovery disputes or the motion will be denied without prejudice and dropped

3    from the Court’s calendar.

4           All dispositive pre-trial motions shall be filed no later than May 14, 2021 and heard no later

5    than July 6, 2021, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United States

6    District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

7    Local Rules 230 and 260.

8    VI.    Motions for Summary Judgment or Summary Adjudication

9           At least 21 days before filing a motion for summary judgment or motion for summary

10   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

11   to be raised in the motion.

12          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

13   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

14   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

15   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

16   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

17          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

18   statement of undisputed facts at least five days before the conference. The finalized joint statement of

19   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

20   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

21   statement of undisputed facts.

22          In the notice of motion the moving party SHALL certify that the parties have met and conferred

23   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

24   comply may result in the motion being stricken.

25   VII.   Pre-Trial Conference Date

26          September 13, 2021 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

27          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

28   The parties are further directed to submit a digital copy of their pretrial statement in Word format,


                                                        4
1    directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

2             Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

3    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

4    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

5    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

6    Court to explain the nature of the case to the jury during voir dire.

7    VIII. Trial Date

8             November 9, 2021 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United

9    States District Court Judge.

10            A.       This is a JURY trial.

11            B.       Counsels' Estimate of Trial Time: 10-12 days.

12            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

13   California, Rule 285.

14   IX.      Settlement Conference

15            A settlement conference is scheduled for November 16, 2020 at 1:30 p.m., located at 510 19th

16   Street, Bakersfield, California.

17            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

18   shall appear at the Settlement Conference with the parties and the person or persons having full

19   authority to negotiate and settle the case on any reasonable terms2discussed at the conference.

20   Consideration of settlement is a serious matter that requires preparation prior to the settlement

21   conference. Set forth below are the procedures the Court will employ, absent good cause, in

22   conducting the conference.

23            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

24   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes a

25
              2
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27            3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                5
1    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

2    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

3    with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

4    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

5    productive.

6             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

7    their Confidential Settlement Conference Statement, as described below. Copies of these documents

8    shall not be filed on the court docket.

9                    CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

10            At least five court days before the settlement conference, the parties shall submit, directly to

11   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

12   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

13   any other party, although the parties may file a Notice of Lodging of Settlement Conference

14   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

15   Settlement Conference indicated prominently thereon.

16            The Confidential Settlement Conference Statement shall include the following:

17            A.     A brief statement of the facts of the case.

18            B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

19                   which the claims are founded; a forthright evaluation of the parties' likelihood of

20                   prevailing on the claims and defenses; and a description of the major issues in dispute.

21            C.     A summary of the proceedings to date.

22            D.     An estimate of the cost and time to be expended for further discovery, pretrial and

23   trial.

24            E.     The relief sought.

25            F.     The party's position on settlement, including present demands and offers and a history

26                   of past settlement discussions, offers and demands.

27   ///

28   ///


                                                        6
1    XI.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

2    Trial

3             Not applicable at this time.

4    XII.     Related Matters Pending

5             There are no pending related matters.

6    XIII. Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

10   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

11   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

12   XIV. Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or declarations,

21   and where appropriate attached exhibits, which establish good cause for granting the relief

22   requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   November 18, 2019                            /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                         7
